IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


STEWART C. SMITH,                            : No. 12 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
LAUREL HARRY, SUPERINTENDENT-                :
SCI CAMP HILL,                               :
                                             :
                    Respondent               :



                                       ORDER


PER CURIAM

      AND NOW, this 2nd day of April, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.